Name: Regulation (EEC) No 1471/70 of the Council of 20 July 1970 establishing a common procedure for the autonomous increase of imports into the Community or products subject to measures of voluntary restraint by exporting countries
 Type: Regulation
 Subject Matter: cooperation policy;  international trade;  trade policy
 Date Published: nan

 27.7.1970 EN Official Journal of the European Communities L 164/41 REGULATION (EEC) NO 1471/70 OF THE COUNCIL of 20 July 1970 establishing a common procedure for the autonomous increase of imports into the Community of products subject to measures of voluntary restraint by exporting countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof; Having regard to the proposal from the Commission; Whereas certain third countries give the Community undertakings to apply voluntary restraint to the export of certain products; Whereas it may however prove necessary to effect an autonomous increase of imports into the Community of such products; Whereas a common procedure should be established for this purpose; HAS ADOPTED THIS REGULATION: Article 1 1. Where an agreement concluded between the Community and a third country provides for the application of voluntary restraint to exports from that country to the Community, and where the Community decides to propose or to accept that the third country concerned should increase its exports to the Community of the product in question, the decision by the Community shall be taken under the procedure laid down in Article 11 of Council Regulation (EEC) No 1023/70 (1) of 25 May 1970 establishing a common procedure for administering quantitative quotas, due regard being had for: (a) the requirements of economic and commercial policy, whether autonomous or conventional; (b) the market situation in the Community for the product in question; (c) the fact that it is desirable to avoid jeopardising achievement of the aim pursued in concluding the agreement with the third country. 2. The Commission shall be responsible for notifying the third country concerned of the action taken. 3. Without prejudice to any special provisions of certain voluntary restraint agreements, Articles 2 (2) and 6 of Council Regulation (EEC) No 1023/70 shall apply correspondingly. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1970. For the Council The President W. SCHEEL (1) OJ No L 124, 8.6.1970, p. 1.